DISSENTING OPINION.
BOND, J.
The petition charges, in substance, that the defendant railroad at one time constructed a spur from a point on its main line in Cass county to *684the town of Pleasant Hill, in said county; that the servient estate upon which this spur was constructed belonged to the grantors of plaintiffs and is now owned by the respective plaintiffs; that the strip of land upon which this spur track is laid is one hundred feet wide and contains railroad ties, steel and iron rails, bridges, abutments, sidetracks and cattle guards — all of which have become a part of the real estate — and is fenced in on each side. The petition then alleges, that having theretofore used this spur track for railway purposes and having caused trains of cars and engines to pass along and over the same, on the-day of -, 19 — , the defendant corporation ceased to use or occupy said right of way or any part thereof, and that “the ownership and the right to the possession of said strip of ground and other property thereon, passed to and vested in the owners of the land contiguous thereon. Plaintiffs further state that the defendants notified these plaintiffs and their grantors and the servient owners of said real estate that it would no longer occupy or use the right of way for railroad purposes, but would cease to use and occupy the same as such, and has never since said time run or attempted to rmj any railroad trains thereon or to use the same for railroad purposes in any way or manner whatever. Plaintiffs further state that the defendants have threatened to go upon said real estate and to tear up and remove therefrom said rails, ties, bridges, piers, abutments and fences and to deprive the plaintiffs of the same, and that the said defendants are now about to, and unless they be restrained and enjoined therefrom will, tear up and remove said tracks, ties, rails, bridges and abutments, fences and cattle guards, off of and away from said premises. Plaintiffs further state that the removal of said rails, ties, bridges, piers, abutments, fences and cattle guards as aforesaid will injure the real estate above described and greatly depreciate the value thereof and that unless defendants *685be restrained and prevented from removing the same, the plaintiffs will sustain irreparable injury in the loss of said property and damage to "their said real estate; that the plaintiffs have no adequate remedy at law afforded them by which to compensate themselves for injury and damages which would ensue to these plaintiffs and which they would sustain by reason .thereof.” The petition concluded with a prayer for a temporary injunction to be made perpetual on final hearing.
After the overruling of its demurrer, the defendant answered by general denial. There was evidence tending to prove all the allegations contained in plaintiffs ’ petition. Defendant introduced no evidence, but stood upon its demurrer to the evidence. The court rendered a decree, that the plaintiffs were the owners, of the land described in their petition; that the defendant railroad had before the beginning of the suit abandoned the same; and that the title and right of possession and control had reverted to and vested in the plaintiffs; that the ties, bridges, abutments, fences and cattle guards theretofore placed upon said strip of land had become a part of the real estate; and that the temporary injunction granted upon the institution of the suit be made perpetual. After the overruling of its motion for new trial, defendant appealed.
The errors assigned relate (1) to the sufficiency of the petition to state a cause of action; (2) to the insufficiency of the evidence in support of the petition to sustain the decree.
I.

*686
pieading: CauseCof°"" Action.

*685In addition to the general jurisdiction in chancery which is devolved on the trial courts under the procedure in this State, their powers as to the issuance of injunction are enlarged by the express terms of the statute and may be exerted “to prevent the doing of *686any legal wrong whatever, whenever in the opinion of the court adequate remedy cannot be afforded by an action for damages.” [R. & 1909, sec. 2534.] It is evident that this statutory authority for the writ authorizes its issuance in eases where it could not be obtained under the rules governing courts of chancery in England and the United States, as established by ordinary equitable principles of procedure. [Jones v. Williams, 139 Mo. l. c. 37; Towne v. Bowers, 81 Mo. l. c. 496; Turner v. Stewart, 78 Mo. l. c. 408; Bank v. Kercheval, 65 Mo. l. c. 688; State ex rel. v. Hager, 92 Mo. 511; Owen v. Ford, 49 Mo. l. c. 437; Brewing Co. v. Water Works Co., 34 Mo. App. l. c. 54.]
The paragraph of the petition, quoted in the statement, which alleges injury to the real estate of plaintiffs and the depreciation of its value and the irreparable damage which it would receive in case the rails, ties, bridges, piers, abutments, fences and cattle guards are permitted to be taken therefrom by defendant, was not attacked in the lower court by motion to make more definite and certain or by special demurrer. Under these circumstances and after verdict in plaintiffs’ favor, we must treat the paragraph in question as if it had specifically pleaded the facts and circumstances affording a legal basis for the general charge contained therein. Under that assumption, the petition cannot be held to show on its face that plaintiffs were possessed of a full, complete and unembarrassed remedy “by action for damages at law.” Hence, under the broad language of the statute, it does not fail to show ground for equitable relief. There is, however, another distinct head of equity upon' which this action is sustainable. The plaintiffs have a common right to the soil in controversy as successors in title of the original owners of the servient estates. In such cases the right to relief *687in equity is clear to avoid a multiplicity of suits for redress of repeated aud continuous injuries to property, and to secure in one action a determination of the issue as to which the plaintiffs have a common right. We see no good reason why the plaintiffs in this case should have been relegated to distinct suits by action at law for damages to their property. At the time this action was begun the damages to the property of plaintiffs were only threatened. To prevent the infliction of these injuries they were not required to sit by and wait for the completion of the damage, but were entitled to come into equity in the first instance and prevent the injuries threatened by defendant. We rule that the petition does not. wholly fail to state any ground for equitable relief on its face.
II.

!function; Evidence: ®fb Easement*

The second point made by appellant as to the insufficiency of the evidence is not well taken. The evidence for plaintiffs was full and complete, showing that they had acquired the general title owned by the parties from whom the railroad had ob-tained its right of way either by the conveyances of the right of way or by condemnation of the right of way. The undisputed evidence disclosed that the spur track in question had been completely abandoned before the bringing of this suit; that it was not used for railroad purposes; that no trains could have passed and repassed because the long disuse of the track had been followed by a growth of young trees between the ties and between the rails, forming a physical obstruction in the passage of locomotives and trains of cars; that a mandamus suit had been brought in the circuit •court of Cass county by the Railroad Commissioners of the State of Missouri in 1901 to compel defendant to run one- train a day over its railroad and stop the same at the city of Pleasant Hill, the terminus of the *688spur. Among other defenses which were made by the defendant, was the allegation in its answer to that proceeding, that “there was no public necessity for the operation of any trains on its part to the city of Pleasant Hill; that the entire revenue received from the beginning of' the operation of said road to said city, namely, from 1885 to the present time, had been and is wholly inadequate to defray and pay the actual cost of running the same, but each and every year of the operation thereof has entailed a heavy loss on defendant, the aggregate of which exceeds one hundred thousand dollars. That no public demand exists for the operation thereof and that the revenues of the defendant are wholly insufficient to pay the costs and expenses thereof.”
Indeed, the learned counsel for appellant in summarizing the evidence relating to abandonment of use of this portion of its track, stated “that prior to the bringing of this action it discontinued the operation of its trains thereon, whether temporarily or permanently may be well the subject-matter of doubt.” The evidence in the record does not leave any doubt on that subject in our minds, and we think justified the conclusion of the learned trial judge, that by intention, as well as by external acts evidencing that intention, the defendant made a complete and full abandonment of its right of way over the land in question, and that the same reverted to the owners of the servient estate —plaintiffs in this action. [Investment Co. v. Railroad, 108 Mo. 50; Hickman v. Link, 116 Mo. l. c. 127; Railroad v. Bradbury, 106 Mo. App. l. c. 455.]
Our conclusion is that the judgment of the trial court was manifestly correct..
The foregoing opinion prepared when the case was assigned to me in division, gives the reasons why I think the judgment in this case should be affirmed and why I dissent to the first paragraph of the opinion of my learned associate in Banc. I further dissent to *689the second paragraph of the majority opinion, not only because it is unnecessary to a decision of the point in judgment and hence only an anticipatory ruling, and in my judgment ill advised, but because I think it rests upon invalid reasoning and unsound distinctions between the rights of ownership (after abandonment of an easement) which accrue to a railroad, and to other previous owners and tenants of such abandoned property.
As I understand the settled law of the State and the great weight of authority elsewhere, the intentional abandonment of its easement accompanied by an unequivocal external act which indicates that purpose by a railroad, causes a reverter of the title to the then owners of the servient estate, and the reversion carries the title to the fixtures implanted in the soil which are not seasonably removed, as well as the title to the soil itself. [Boyce v. Mo. Pac. Ry., 168 Mo. l. c. 589; Kellogg v. Malin, 50 Mo. 496; Hunt v. Mo. Pac. Ry., 76 Mo. 115; Railway v. Bradbury, 106 Mo. App. l. c. 457; Tudor Iron Wks. v. Hitt, 49 Mo. App. 472; Hart v. Railway, 7 Mo. App. 446; Van Keuren v. Railroad, 38 N. J. L. 165; St. Louis Radiator Mfg. Co. v. Carroll, 72 Mo. App. 315; Searritt v. K. C. O. & S. Ry. Co., 148 Mo. 676; McLemore v. Railroad, 111 Tenn. l. c. 657; Railroad v. Geisel, 119 Ind. 77; Railroad v. Frost, 147 Mass. 121; Jones on Easements, sec. 211.]
The short spur track involved in this case had been substituted by other lines for a great many years and was totally abandoned by the defendant for more than five years before this action. This was demonstrated by the growth of trees between the ties which would have prevented the running of any trains, the fencing off of the right of way for cow pastures, and appears by the admissions of defendant in its answer to the suit brought to compel it to operate the road, and by the admissions as to abandonment contained in *690the brief of tbe candid and able attorney for tbe defendant, wbicb are quoted in tbe divisional opinion.
Under these and other facts in the record, plaintiffs’ right to the rails and other fixtures permanently attached to the soil, was a mere legal conclusion, unless the principles established in the above citations are to be overruled. This, I do not think, should be done and hence dissent to the learned opinion in Banc, in this case.